The motion by the plaintiff dated June 16, 1966, to dismiss the appeal from the Superior Court in Fairfield County is denied.
The motion by the plaintiff dated July 1, 1966, to dismiss the appeal from the Superior Court in Fair-field County is denied.
The motion by the defendant for review dated June 24, 1966, in the appeal from the Superior Court in Fairfield County is denied.
The motion by the defendant for review dated July 6,1966, in the appeal from the Superior Court in Fairfield County is denied.
The motion by the defendant for review dated August 1, 1966, in the appeal from the Superior Court in Fairfield County is denied.